                  Case 20-50454-KG     Doc 1   Filed 02/12/20   Page 1 of 44




                      IN THE UNITED STATES I3ANI~RUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

PES HOLDINGS,LLC, et al.,                              Case No. 19-11626(KG)

                             Debtors                  (Jointly Administered)


PES HOLDINGS,LLC,NORTH YARD GP,
LLC,NORTH YARD LOGISTICS, L.P., PES
ADMINISTRATIVE SERVICES,LLC,PES
ENERGY INC., PES INTERMEDIATE,LLC,
PES ULTIMATE HOLDINGS,LLC,
PHILADELPHIA ENERGY SOLUTIONS
REFINING AND MARKETING LLC


                             Plaintiffs,               Adversary Proceeding

                             v.                        Case No. 20-     (KG)

ALLIANZ GLOBAL RISKS US INSURANCE
CO., AXA CORPORATE SOLUTIONS
ASSURANCE,CERTAIN UNDERWRITERS
AT LLOYD'S,LONDON SUBSCRIBING TO
POLICY NO. 18NSR01797-01, CERTAIN
UNDERWRITERS AT LLOYD'S, LONDON
SUBSCRIBING TO POLICY NO.
AJK148822G18, CERTAIN UNDERWRITERS
AT LLOYD'S,LONDON SUBSCRIBING TO
POLICY NO. EN100070-18, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800181, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800261, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
81526ENNMG1900279, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800280, CERTAIN



 DOCS DE227492.1 70753/001
                  Case 20-50454-KG   Doc 1   Filed 02/12/20   Page 2 of 44




UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800281, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800282, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
StJBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800283, CERTAIN
UNDERWRITERS AT LLOYD'S,LONDON
SUBSCRIBING TO POLICY NO.(UMR)
B1526ENNMG1800285, GENERAL
SECURITY INDEMNITY COMPANY OF
ARIZONA, GREAT LAKES INSURANCE SE,
HDI GLOBAL INSURANCE CO., HDI
GLOBAL SPECIALTY SE, HELVETIA
SWISS INSURANCE COMPANY IN
LIECHTENSTEIN LTD., LANCASHIRE
INSURANCE COMPANY(UK)LTD.,
LIBERTY MUTUAL INSURANCE CO.,
MAPFRE RE COMPANIA DE
REASEGUROS,S.A., PARTNERRE
IRELAND INSURANCE DAC,STARR
TECHNICAL RISKS AGENCY,INC.,
WESTPORT INSURANCE CORP., XL
INSURANCE AMERICA,INC., and ZURICH
AMERICAN INSURANCE CO.




                             Defendants

                                      COMPLAINT

        Plaintiffs PES Ultimate Holdings, LLC ("PES Ultimate Holdings," together with the

above-captioned debtors and debtors-in-possession, the "Company," the "Debtors," or "PES"),

by and through its undersigned counsel, for its Complaint against Defendants Allianz Global

Risks US Insurance Company, AXA Corporate Solutions Assurance, Certain Underwriters at

Lloyd's, London subscribing to Policy No. 18NSR01797-01, Certain Underwriters at Lloyd's,

London subscribing to Policy No. AJK148822G18, Certain Underwriters at Lloyd's, London


                                             2
DOGS DE:227492.1 70753/001
                   Case 20-50454-KG        Doc 1    Filed 02/12/20     Page 3 of 44




subscribing to Binder No. EN100070-18, Certain Underwriters at Lloyd's, London subscribing

to Policy Nn. (UMR) B1526ENNMG1800181, Certain Underwriters at Lloyd's, London

subscribing to Policy No. (UMR) B1526ENNMG1800261, Certain Underwriters at Lloyd's,

London subscribing to Policy No. (UMR) B1526ENNMG1900279, Certain Underwriters at

Lloyd's, London subscribing to Policy No. (UMR) B1526ENNMG1800280, Certain

Underwriters at Lloyd's, London subscribing to Policy No. (UMR) B1526ENNMG1800281,

Certain        Underwriters   at   Lloyd's,   London     subscribing   to   Policy    No. (UMR)

B1526ENNMG1800282, Certain Underwriters at Lloyd's, London subscribing to Policy No.

(UMR)B1526ENNMG1800283, Certain Underwriters at Lloyd's, London subscribing to Policy

No.(UMR) B1526ENNMG1800285, General Security Indemnity Company of Arizona, Great

Lakes Insurance SE, HDI Global Insurance Company, HDI Global Specialty SE, Helvetia Swiss

Insurance Company in Liechtenstein Ltd., Lancashire Insurance Company(UK)Limited, Liberty

 Mutual Insurance Company, Mapfre Re Compania de Reaseguros, S.A., PartnerRe Ireland

 Insurance DAC, Starr Technical Risks Agency, Inc., Westport Insurance Corporation, XL

 Insurance America, Inc., and Zurich American Insurance Company (individually, each an

"Insurer," and, collectively, the "Insurers"), alleges as follows:

                                    NATUKE OF THE ACTION

          1.       This is an action to recover insurance proceeds that the Insurers owe the Debtors

 arising out of a catastrophic incident involving an explosion at the alkylation unit in the

 Company's Girard Point refining facility on June 21, 2019 (the "E~losion"). Each Insurer sold

 the Company an insurance policy promising to underwrite a portion of the Company's 2018-

 2019 property insurance program (the "Insurance Program," or the "Progr, am"), which provides a

 combined $1.25 billion in coverage for property damage and business interruption losses

 sustained by the Company. The Explosion caused massive property damage to the Company's
                                                   3
 DOGS DE:227492.1 70753/001
                   Case 20-50454-KG     Doc 1    Filed 02/12/20    Page 4 of 44




refining complex and caused a complete shutdown of the Company's refinery, leading to the

filing of these chapter 11 cases shortly thereafter. But when the time came to honor their

contractual obligations and provide coverage for the massive property damage and business

interruption loss the Company suffered—and help the Company get back on its feet—the

Insurers refused to answer the call.

        2.       From day one, PES has made clear to the Insurers that its losses approach, and

when all is said and done will likely exceed, the entire $1.25 billion in protection the Company

bargained and paid for annually since its founding in 2012. This could hardly have come as a

surprise to the Insurers given the widespread physical damage caused by the Explosion, the

extensive and ongoing work conducted by the Debtors after the Explosion to make the site safe

for access before any rebuild could begin, and the total shutdown of refining operations the

Explosion caused. In the Company's hour of need, the Insurers' response has been to feign

cooperation while preparing to avoid their clear coverage commitments under the Policy. The

Insurers have needlessly delayed payment of PES's losses, imposing repeated, onerous requests

on the Company as part of a deliberately delayed "adjustment" process in which the Insurers

have paid just $65 million—a fraction of the more than $1 billion in coverage they clearly owe.

After seven months and counting of "adjustment," the Insurers claim that they are still not "in a

position to fully evaluate PES's claim."

         3.       The Insurers recently informed PES that they do not anticipate making any

additional payments for physical damage to the refinery over and above the $65 million they

have already paid on account of estimated rebuild costs—a position that ignores the catastrophic

scope of damage caused by the Explosion and directly contravenes the express terms of the

Policy. The Insurers also have failed to fully reimburse the Company for the ancillary expenses




 DOCS DE:227492.1 70753/001
                   Case 20-50454-KG       Doc 1    Filed 02/12/20      Page 5 of 44




it has incurred as a result of the Explosion, such as fire brigade, demolition, and demurrage costs,

which are separately covered under the Policy.

         4.       The Insurers' response to the Company's business interruption loss has been even

more miserly. For months, the Company has engaged in good faith with the Insurers' requests

for information regarding the business interruption loss; the Insurers responded by self-

interestedly selecting inputs into a model so absurd it suggested the Company made money as a

result of the Explosion that forced it into bankruptcy.

         5.       The Insurers then told the Company that they contend PES was on course to

permanently shut down the refinery even if the Explosion had never happened, in effect arguing

that this massive explosion provided a benefit to the Company. Then, after months of so-called

"adjustment" of the claim, the Insurers announced that they were hiring a team of experts to

prepare for litigation.

         6.       As of today, the Insurers have not paid PES a single dollar for the business

interruption loss that has been ongoing since June of 2019. In the days leading up to the filing of

this Complaint, the Insurers' adjuster suggested for the first time that the Insurers might make a

"provisional" payment on account of the Company's business interruption loss at some point in

the future—a transparent attempt to paper over the Insurers' egregious handling of this claim by

making a token payout of pennies on the dollar of the Company's actual loss. And the Insurers

still have not actually made that payment, or even informed the Company of any conditions they

may purport to attach to it.


         7.       Making matters worse, the Insurers have also taken the position that their own

obligations to PES require a final determination of the priority of PES's various creditor

constituencies over the sums the Insurers owe             The Insurers' conduct and their positions


                                                  5
 ROCS DE:227492.1 70753/001
                   Case 20-50454-KG        Doc 1   Filed 02/12/20    Page 6 of 44




demonstrate that they are not acting in good faith by refusing to honor the Policy terms. The

Insurers' conduct has left PES with no choice but to bring this action to recover more than one

billion dollars in coverage that Insurers clearly owe and plainly do not intend to provide until

they are ordered to do so.

        8.       The proceeds of the Company's insurance are at the very heart of these chapter 11

cases, and resolution of this coverage dispute is critical to the efficient administration of the

estate. Despite the Company's best efforts, it has been unable to recover under the Policies the

coverage it is owed by working amicably with the Insurers. The Debtors therefore bring this

adversary proceeding seeking coverage under the Policies for the Company's property damage

and business interruption losses resulting from the Explosion. The Company also seeks damages

based on the Insurers' bad faith failure to provide coverage and their deliberate delay and bad

faith in the prolonged "adjustment" of PES's insurance claims.

                                  JURISDICTION AND VENUE

         9.       On July 21, 2019 (the "Petition Date"), the Company filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

"Bankruptcy Code") with the United States Bankruptcy Court for the District of Delaware

(the "Court")

         10.      The Court has non-core concurrent jurisdiction over this proceeding under 28

U.S.C. § 157(c)(1). The Company's claims are directly related to its bankruptcy cases and will

have a significant impact on its estate.

         1 1.     This Court has personal jurisdiction over each of the Defendants under Federal

 Rule of Bankruptcy Procedure (`Bankruptc~le")7004(fj.

          12.     General Condition 28 of the Policies provides that "in the event of the failure of

 the Insurers hereon to pay any amount claimed to be due hereunder, the Insurers hereon, at the
                                                   6
 DOCS D~:227492.1 70753/001
                   Case 20-50454-KG        Doc 1    Filed 02/12/20    Page 7 of 44




request of the Insured, will submit to the jurisdiction of a court of competent jurisdiction within

the United States."

         13.     Pursuant to Bankruptcy Rule 7008(a), the Company consents to the entry of final

orders or judgment by this Court. The Company also consents to the entry of final orders or

judgments by this Court if it is determined that this Court, absent consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United Sates Constitution.

         14.      Venue properly lies in this District pursuant to 28 U.S.C. §§ 1408 and 1409(a).

         15.      This adversary proceeding is initiated under Bankruptcy Rule 7001(2) and (9),

and 28 U.S.C. § 2201.

                                           THE PARTIES

         16.      PES Ultimate Holdings is a limited liability company organized under the laws of

the State of Delaware, with its principal place of business in the Commonwealth of

Pennsylvania. All other debtors, other than PES Energy Inc., are privately held limited liability

companies and limited partnerships that are parents and subsidiaries of PES Ultimate Holdings.

Each debtor is organized under the laws of the State of Delaware, with a principal place of

business in the Commonwealth of Pennsylvania. PES Energy Inc. is a privately held corporation

and is the managing member ofPES Ultimate Holdings.

         17.      Allianz Global Risks US Insurance Company is an insurance company organized

under the laws of the State of Illinois, with a principal place of business in Chicago, Illinois.

         18.      AXA Corporate Solutions Assurance is an insurance company organized under

the laws of France, with a principal place of business in Paris, France.

         19.      A number of the Policies in the Program were issued by Lloyd's underwriting

 sy~~dicates or consortiums that are or~anired and. registered under the laws of the t7nited



                                                   7
 ROCS DE:227492.1 70753/001
                  Case 20-50454-KG            Doc 1    Filed 02/12/20    Page 8 of 44




Kingdom. The specific Lloyd's syndicates or consortiums that participate in the T'ro~ram are set

:forth below:

                 a.      Upon information and belief, Defendant Navigators Syndicate at Lloyd's

                             1221 is an underwriting syndicate subscribing to Policy No. 18NSR0

                             1797-01 that is organized and registered under the laws of the United

                         Kingdom.

                 b.          Upon information and belief, Defendant Lloyd's Syndicates- TAL 1183 is

                             an underwriting syndicate subscribing to Policy No. AJK148822G18 that

                             is organized and registered under the laws of the United Kingdom.

                 c.          Upon information and belief, Defendant Lloyd's Syndicate 1458 is an

                             underwriting syndicate subscribing to Binder No. EN100070-18 that is

                             organized and registered under the laws of the United Kingdom.

                 d.          Upon information and belief, Defendant Lloyd's Syndicate 1884 is an

                             underwriting syndicate subscribing to Binder No. EN100070-18 that is

                             organized and registered under the laws of the United Kingdom.

                 e.          Upon information and belief, Defendant Lloyd's Consortium 9094 (a/k/a

                             Pioneer Natural Resources -Onshore - PNR 9094) is an underwriting

                             consortium subscribing to Policy No.(UMR)B1526ENNMG1800181 that

                             is organized and registered under the laws of the United Kingdom.

                 £           Upon information and belief, Defendant Lloyd's Consortium 9551 is an

                             underwriting    consortium    subscribing   to   Policy    Nos. (UMR)

                             B1526ENNMG1800261, (UMR)              B1526ENNMG1900279, (UMR)




 DOGS D~227492.1 70753/001
                 Case 20-50454-KG           Doc 1    Filed 02/12/20       Page 9 of 44




                        B1526ENNMG1800280, and (UMR) B1526ENNMG1800282 that is

                        organized and registered under the laws of the United Kingdom.

                g.      Upon information and belief, Defendant Lloyd's Underwriter Syndicate

                        No. 1084 CSL is an underwriting syndicate subscribing to Policy No.

                       (UMR)B1526ENNMG1900279 that is organized and registered under the

                            laws of the United Kingdom.

                h.          Upon information and belief, Defendant Lloyd's Underwriter Syndicate

                            1200 AMA is an underwriting syndicate subscribing to Policy No.(UMK)

                            B1526ENNMG1900279 that is organized and registered under the laws of

                            the Unified Kingdom.

                i.          Upon information and belief, Defendant Lloyd's Syndicate 2003 XLC is

                            an   underwriting   syndicate   subscribing    to   Policy   No. (UMR)

                            B1526ENNMG1800280 that is organized and registered under the laws of

                            the United Kingdom.

                j.          Upon information and belief, Defendant Lloyd's Underwriter Syndicates

                            1955 BAR is an underwriting syndicate subscribing to Policy No.(UMR)

                            B1526ENNMG1800281 that is organized and registered under the laws of

                            the United Kingdom.

                k.          Upon information and belief, Defendant Lloyd's Underwriter Syndicate

                            No. 1036 COF is an underwriting syndicate subscribing to Policy No.

                        (UMR)B1526ENNMG1800283 that is organized and registered under the

                            laws of the United Kingdom.




DOCS DE227492.1 70753/001
                 Case 20-50454-KG        Doc 1     Filed 02/12/20     Page 10 of 44




                1.       Upon information and belief, Defendant Lloyd's Underwriter Syndicate

                         3902 NOA is an underwriting syndicate subscribing to Policy No.(UMR)

                         B1526~NNMG1800285 that is organized and registered under the laws of

                         the United Kingdom.

       20.      General Security Indemnity Company of Arizona is an insurance company

organized under the laws of the State of Arizona, with a principal place of business in Scottsdale,

Arizona.

       21.       Great Lakes Insurance SE is a member company of Munich RE, Great Lakes

Insurance SE is an insurance company organized under the laws of the European Union, with a

principal place of business in Munich, Germany.

        22.      HDI Global Insurance Company is an insurance company organized under the

laws of the State of Illinois, with a principal place of business in Chicago, Illinois.

        23.      HDI Global Specialty SE is the successor in interest to International Insurance

Company of Hannover SE. HDI Global Specialty SE is an insurance company organized under

the laws of the European Union, with a principal place of business in Hannover, Germany.

        24.      Helvetia Swiss Insurance Company in Liechtenstein Ltd. is an insurance company

organized under the laws of the Principality of Liechtenstein, with a principal place of business

in Vaduz, Principality of Liechtenstein.

        25.      Lancashire Insurance Company(UK)Limited is an insurance company organized

under the laws of England and Wales, with a principal place of business in London, United

Kingdom.

        26.      Liberty Mutual Insurance Company is an insurance company organized under the

laws of the State of Massachusetts, with a principal place of business in Boston, Massachusetts.



                                                   10
DOGS DE:227492.1 70753/001
                 Case 20-50454-KG       Doc 1     Filed 02/12/20     Page 11 of 44




        27.      Mapfre Re Compania de Reaseguros, S.A.(Mapfre Re)is the successor in interest

to Mapfre Global Risks Companie Internacional De Seguros Y Reaseguros S.A. Mapfre Re is an

insurance company organized under the laws of Spain, with a principal place of business in

Madrid, Spain.

        28.      PartnerRe Ireland Insurance DAC is an insurance company organized under the

laws of Ireland, with a principal place of business in Dublin, Ireland.

        29.      Starr Technical Risks Agency, Inc. is an insurance company organized under the

laws of the State of New York, with a principal place of business in New York, New York.

        30.      Westport Insurance Corporation is a member company of Swiss Re. Westport

Insurance Corporation is an insurance company organized under the laws of the State of

Missouri, with a principal place of business in Kansas City, Missouri.

        31.      XL Insurance America, Inc. is an insurance company organized under the laws of

the State of Delaware, with a principal place of business in Stamford, Connecticut.

         32.     Zurich American Insurance Company is an insurance company organized under

the laws of the State of New York, with a principal place of business in Schaumburg, Illinois.

                                  FACTUAL BACKGROUND

I,       PES'S CORPORATE HISTORY

         A.      The Refilling Complex's Longstanding Operation And PES's Corporate
                 Origin.

         33.     The Debtors' principal asset is a refining complex (the "Refining Complex")

The Refining Complex sits on an industrial site spanning roughly 1,300 acres. The site is two-

and-a-half miles from downtown Philadelphia and includes two interconnected refineries: Girard

Point and Point Breeze. The Refining Complex has a proud history in Philadelphia, and has been

continuously operating in some form—through good markets and bad—since the 1800s.


                                                  11
 DOCS DE227492.1 70753/001
                 Case 20-50454-KG       Doc 1    Filed 02/12/20     Page 12 of 44




       34.      The Company's corporate origin is much more recent. The Company was formed

in 2012, in connection with the Company's acquisition of the Refining Complex from Sunoco

Inc., a subsidiary of Energy Transfer Partners, L.P.

        35.      The Company is a collection of privately held corporations, limited liability

companies, and limited partnerships. Before the Explosion on June 21, 2019, the Company

employed approximately 1,100 people. As of the Company's mid-July Petition Date, that

number had dropped to approximately 950 employees, roughly 620 of whom were unionized

members of the United Steelworkers. Further layoffs since the Petition Date now leave the

Company with approximately 175 employees and limited financial resources.

        B.       PES's Significant, Recent Investments In The Kefining Complex.

        36.      Over the past several years, the Company has invested significantly in the

Refining Complex. One of the Company's aims has been to seize an opportunity to secure

domestic crude oil at advantageous prices relative to other sources of crude oil.

        37.      In 2013, the Company invested approximately $100 million to construct the North

Yard Terminal in order to capitalize on this opportunity. In 2014, an additional investment of

approximately $30 million doubled the North Yard Terminal's capacity, allowing it to unload

four crude unit trains—or 280,000 barrels of crude—per day and making the North Yard

Terminal the largest crude oil unloading terminal on the United States' East Coast.

        38.      In addition to its investments in the North Yard Terminal, the Company has

invested approximately $850 million in the Refining Complex's infrastructure over the past five

years. These investments enabled the Company to operate safely and efficiently, and to position

itself for success in the highly competitive transportation-and-fuel market.

        39.      In a flash, the Explosion wiped out the Company's many steps forward.

        C.       PES's Prior Chapter 11 Cases.

                                                 12
ROCS DE:227492.1 70753/001
                  Case 20-50454-KG        Doc 1    Filed 02/12/20     Page 13 of 44




       40.       On January 21, 2018, the Company filed petitions in this Court for relief under the

Bankruptcy Code (the "2018 Chapter 11 Cases"), primarily due to regulatory-compliance costs

that penalize independent merchant refiners like PES and challenging macroeconomic trends in

the energy sector. Through this process, the Company restructured and ultimately changed

ownership.

       41.       On August 7, 2018, the Company successfully emerged from the 2018 Chapter 11

Cases. The Company's plan of reorganization (the "2018 Plan") achieved, among other things:

              a. a capital infusion of approximately $260 million;

              b. extension of the Company's debt maturities through 2022;

              c. reduction in the Company's anticipated debt-service obligations by approximately

                 $35 million per year;

              d. access for the Company to what is essentially a working capital facility (the

                 "SOA") to facilitate the purchase and sale of hydrocarbons provided by ICBC

                 Standard Bank PLC("ICBCS"); and

              e. relief for the Company from certain regulatory obligations.

        42.      Following conclusion of the 2018 Chapter 11 Cases, the Company conducted a

complex, multistage operational and legal implementation of the SOA. Once fully implemented,

the SOA created an intermediation arrangement under which ICBCS would procure and sell

crude oil to PES, which PF,S would then refine and resell to ICBCS at specified prices. Among

other things, the SOA provided PES with reliable inputs for its crude-refining process and

ensured access to essential working capital for its supply chain and refining operations. The

SOA allowed PES to capture the daily crack spread through crude and refined product




                                                  13
DOGS DE:227492.1 70753/001
                  Case 20-50454-KG          Doc 1    Filed 02/12/20   Page 14 of 44




intermediation. The Company completed the SOA-implementation process on June 18, 2019,

just days before the Explosion.

          43.    Implementation of the new SOA was a major step forward and was the final step

in the Company's year-long process to obtain along-term SOA following the prior bankruptcy

proceeding. Sadly, this momentum was lost just days later when, in the early morning hours of

June 21, 2019, the Company suffered the historic and catastrophic Explosion at its Refining

Complex.

          l).     The Refining Complex's Pre-Explosion Operations.

          44.     The Refining Complex produced a full range of transportation fuels, including

gasoline and ultra-low sulfur diesel, as well as other refined products, such as home heating oil,

jet fuel, kerosene, residual fuel oil, propane, refinery-grade propylene, butane, cumene, and

sulfur.

          45.     The Refining Complex's products were marketed and distributed by truck, rail,

pipeline, and waterborne vessels throughout the northeastern United States, and by waterborne

vessels to international markets.

          46.     The Refining Complex consisted of two interconnected refineries with a

combined distillation and refining capacity of approximately 335,000 barrels of crude oil per

day. Before the Refining Complex shut down as a result of the Explosion, its output represented

approximately 28% of the crude oil refining capacity of the United States' East Coast.

                  1.          PES Used Cutting-Edge Technolog~r To Optimize Its Business.

          47.     Since its inception, PES has used a linear programming model (the "LP Model")

to optimize its business operations.          Using the LP Model, specialists determined optimal




                                                    14
 DOCS DE:227492.1 70753/001
                  Case 20-50454-KG          Doc 1   Filed 02/12/20   Page 15 of 44




operational strategy by analyzing current economic trends, proposed crude slates and outputs and

relevant constraints on the Refining Complex.

        48.      Teams of specialists would analyze the LP Model and determine which crudes the

Company would purchase. These LP Model analysts communicated with traders weekly to

calculate refining value of each crude and establish purchase plans.

        49.       With the aid of the LP Model and derivative analysis, the Company engaged in

weekly strategy meetings to determine actionable, near-term goals. The Company's LP Model

specialists then developed rolling, three-month plans for purchasing crude.

         50.      To optimize its business operations even further, and to make its forecasting more

precise, the Company implemented a monthly "lookback process" in 2013. The lookback

process allowed the Company to run a match case comparing the actual-yield accounting figures

to earlier LP Model projections, allowing the Company to assess the LP Model's accuracy.

         51.      The LP Model has proven extremely accurate, with match-case accuracy

averaging roughly $0.30/bbl. In other words, the predicted yield value.matched the actual yield

value by a tolerance of approximately 0.5%. Always seeking to improve its performance, the

Company would periodically require its LP Model specialists to review the match-case tests and

to recalibrate the model, if necessary.

         52.      The LP Model's track record of accuracy and reliability in the Company's

ordinary course operations makes it the most appropriate tool to calculate the business

interruption loss stemming from the Explosion.

                  2.          PES's Pre-Explosion Operations And Finances.

         53.      The Company's operational gross earnings are primarily a function of the

 difference between the market prices for the refined products that the Company produces and the

 prices of refining inputs—most significantly, crude oil. The Company expresses the difference
                                                    15
 DOCS DE:227492.1 70753/001
                 Case 20-50454-KG       Doc 1     Filed 02/12/20     Page 16 of 44




between refined-product prices and input prices in a financial metric known as Gross Refining

Margin. The Gross Refining Margin is the source of the Company's operational cash flow.

       54.      Before the Explosion, the Company had developed a strong record of strategic

investments designed to improve Gross Refining Margin, increase logistical flexibility, and

diversify product offerings.

       55.      The Company's financial metrics further illustrate its viability. In the three years

prior to the explosion, the Company produced a Gross Refining Margin of between $500 million

and $600 million per year. In addition, the Company had already realized a Gross Refining

Margin of almost $200 million in 2019 before the June Explosion, in spite of having taken down

both the Girard Point Crude and FCC units for extensive maintenance outages during the first

quarter.

        56.      The Explosion radically disrupted the Company's business. Mere days after

completing the transition to itis new intermediation agreement, it was forced to shutter the

Refining Complex in order to preserve liquidity pending receipt of insurance proceeds. The

Company had no choice but to reduce expenses, including reducing its workforce to only those

levels necessary to maintain safe and environmentally compliant operations.

        57.      The Explosion caused the shutdown of the entire Refining Complex; Girard Point

immediately, and Point Breeze shortly thereafter. The shutdown has caused the Company to

realize zero Gross Refining Margin where it had previously realized a Gross Refining Margin of

between $500 million and $600 million per year in the three years before the Explosion, and a

Gross Refining Margin of almost $200 million in five-plus months in 2019 preceding the

Explosion, in spite of having taken down both the Girard Point Crude and FCC units for

extensive maintenance outages during the first quarter.         The Explosion caused a massive



                                                  16
DOGS D~:227492.1 70753/001
                 Case 20-50454-KG        Doc 1    Filed 02/12/20   Page 17 of 44




business interruption and loss of value that the Insurers have refused to recognize as a covered

business interruption loss 'under the Policies.

       58.      The Explosion has not only led to the shuttering of the Refining Complex, which

had operated through thick and thin since the mid-nineteenth century, it has devastated PES's

stakeholders—particularly its workforce.

IL     PES'S INSURANCE PROGRAM

        59.      The Company's Insurance Program in place on the date of the Explosion provides

a total of $1.25 billion in coverage for property damage and/or business interruption losses. The

Insurance Program comprises more than 30 insurance policies issued by different insurers, each

of which insures aportion—be it primary, excess, or a quota share—of the $1.25 billion

aggregate coverage limit provided in the Policy. The Insurance Program was designed to protect

the Company and its stakeholders in the event of catastrophic physical damage and business

interruption like the Explosion.

        60.      Each Insurer's policy follows abase insurance contract form with minor

deviations in some instances, none of which is material to this litigation. See, e.g., General

Security Indemnity Company of Arizona ("GSICA Policy"), attached as Exhibit 1 hereto; a

corriplete set of Policies relevant to this lawsuit is attached as Exhibits 2-28. PES refers herein

to the common policy terms throughout the program. as the "Policy." The Policy lists PES

energy Inc., PES Ultimate Holdings, LLC, and the other Plaintiffs in this lawsuit, among others,

as "Named Insureds." Ex. L, Declarations ~ 1.

        A.       The Policy's Pi•opei•ty Damage Coverage.

        61.      Section I of the Policy details the terms and conditions of the property damage

coverage for physical damage. The Policy insures "Real and Personal Property of the Insured of


                                                  17
DOCS DE:227492.1 70753/001
                 Case 20-50454-KG        Doc 1    Filed 02/12/20     Page 18 of 44




every kind and description," subject to limited exclusions that do not apply to the property

damage caused by the Explosion. That property is insured against "all risks of direct physical

loss or damage occurring during the Term of Insurance," subject to a narrow list of excluded

perils that, again, is not relevant here. The Policy's property damage coverage is subject to its

$1.25 billion aggregate limit.

         62.     The Policy's "Valuation" subsection, in Section I at paragraph 5, provides that,

"[a]t the time of loss, the basis of valuation" for "Real and Personal Property" is "[t]he

Replacement Cost, except Actual Cash Value if not repaired or replaced." Ex. 1, Policy § I.5(a).

         63.     The Policy defines "Replacement Cost" as "[t]he amount it would take to repair

or replace the damaged or destroyed property with materials of like kinds and quality, without

deduction for depreciation or obsolescence and including the Insured's overhead . . . ." Id. §

I.6(~.

         64.     "Actual Cash Value" is defined as "Replacement Cost less deduction for physical

depreciation." Id. § L6(a).

         65.     The Policy's "Valuation" subsection, in Section I at paragraph 5(e), also includes

 a provision titled "Stipulated Loss Value"(the "Stipulated Loss Value Clause"). The Stipulated

Loss Value Clause applies where the insured has a contractual obligation to insure property that

 is the subject of a covered loss. It creates an exception to the general rule that the valuation is

 either Replacement Cost or Actual Cash Value.

         66.      More specifically, the Stipulated Loss Value Clause provides that "where the

 Insured is contractually obligated to insure specific property for a stipulated loss amount, then in

 the event of a loss, this Policy will p~•ovide for the stipulated loss value regardless of whether

 such ~ropeNty is replaced. However, in no event shall this amount exceed the Replacement Cost



                                                  18
 DOCS DE:227492.170753/001
                  Case 20-50454-KG       Doc 1    Filed 02/12/20     Page 19 of 44




 Value of such property (plus in addition the covered cleanup costs)." Ex, 1, Policy § I.5(e)

(emphasis added). Tie Stipulated Loss Value Clause goes on to state that, "[i)n the event of a

 loss up to USD 250,000,000 regardless whether the affected property is replaced, the loss

 settlement will be on a replacement cost basis." Id. With respect to property damage losses

 exceeding $250 million, the Policy states, "[i]n the event of a property damage loss in excess of

 USD 250,000,000 and the insured does not replace the affected property, the loss settlement will

 be on the basis of Actual Cash Value with a minimum of USD 250,000,000." Id.

        67.      In other words, for property subject to the Stipulated Loss Value Clause, if the

 Replacement Cost is $250 million or more the policyholder is entitled to recover a minimum of

 $250 million even if it "does not replace the affected property." This provision thus mandates

 that once the Replacement Cost value of the property damage exceeds $250 million, the Insurers

 must pay at least that amount. As noted above, to date, the Insurers have paid only $65 million

 of property damage coverage.

         B.      The Policy's Business Interruption Coverage.

         68.     Section II of the Policy details the terms and conditions of the Policy's business

 interruption insurance coverage. The "Business Interruption" provision, which appears in the

"Time Element" section of the Policy, covers "actual loss sustained by the Insured resulting from

 the necessary interruption of business caused by direct physical loss or damage, by a peril

 insured against, to property insured herein . . . ." Ex, 1, Policy § II.I. The Policy's business

 interruption coverage is subject to the $1.25 billion aggregate limit of the Policy, and the

 retention consists of a 60-day "waiting period." See icy., Declarations ~ 6.

         69.      The "Basis of Recovery" Section describes how business interruption losses are

 measured under the Policy, and focuses on the Insured's "actual loss sustained." The "Basis of

 Recovery" provision states that "[r]ecovery in the event of loss hereunder shall be the actual loss
                                                  19
 DOCS DE227492.1 70753/001
                  Case 20-50454-KG      Doc 1    Filed 02/12/20     Page 20 of 44




sustained by the Insured directly resulting from such interruption of business, but not exceeding

the reduction in gross earnings less charges and expenses which do not necessarily continue

during the interruption of business, not exceeding the Period of Indemnity as defined herein." Id.

§ II.8.

          70.    The Company is entitled to business interruption insurance proceeds for covered

losses sustained over a defined "Period of Indemnity." Id. § II.10(c). The Period of Indemnity is,

in substance, the time that would be required to rebuild, repair, or replace the damaged property,

but not to exceed "twenty-four(24) months after application of the Retentions." Id.

          C.      Co~~erage Extensions For Other Discrete Costs And Losses.

          71.     The Policy also has several ancillary coverage extensions that apply to the

Explosion. As examples, the Policy provides up to $2.5 million in coverage for the Company's

costs in preparing its claim for coverage, see Ex. 1, Policy, Declarations ¶ 5; up to $10 million in

demurrage charges incurred as a result of a covered event, id.; up to $10 million in "Expediting

Expense," id.; up to $25 million in "Extra Expense," id.; and up to $5 million in coverage for fire

brigade and other extinguishing expenses, id.

          72.     PES has incurred and submitted to the Insurers over $20 million in charges and

expenses covered under these and other related coverage sections of the Policy, and expects to

incur another $20 million before all is said and done. The Insurers have not reimbursed the

Company for any of these losses. To take just one example, PES was required to pay the

Philadelphia Fire Department approximately $1.8 million to cover the expense of extinguishing

the fire that followed the Explosion. When PES submitted those expenses under the express

grant of coverage for "fire brigade charges and extinguishing expenses," the Insurers denied

coverage for more than 90% of those expenses, apparently taking the position that PES should

 not have paid the City of Philadelphia and the Fire Department for the expenses.
                                                 20
 ROCS DE:227492.1 70753/001
                 Case 20-50454-KG           Doc 1   Filed 02/12/20    Page 21 of 44




III.    THE EXPLOSION CAUSED SIGNIFICANT PROPERTY DAMAGE AND
        CRIPPLED PES'S BUSINESS

        A.       The Explosion.

        73.      At approximately 4:00 AM on June 21, 2019, Unit 433 (the HF Allcylation Unit at

Girard Point) suffered a light ends leak near the depropanizer tower. The incident occurred in

the Modified HF Alkylation Unit's Depropanizer Reflux System. A vapor cloud formed and

ignited in approximately two minutes, resulting in a massive explosion and fire. This activated

the safety system, which included rapid acid de-inventory and water-mitigation systems.

        74.      At approximately 4:20 AM, a second, larger explosion occurred. The second

explosion erupted with such force that it launched a 38,000-pound treating vessel out of the unit

battery limits and across the Schuylkill River. By 7:00 AM,the fire was burning in a controlled

manner. The fire continued to burn through approximately 8:00 AM on June 22, 2019.

         75.     Significant portions of the Unit 433 processing equipment and at least eight

discrete structures within the Refinery Complex sustained severe damage, with property losses

alone exceeding $350 million.

         76.     Fortunately, despite the catastrophic property damage, no major injuries were

reported.

         77.      The Explosion appears to have been the result ot~ a failure in an 8-inch, 90-degree

carbon steel elbow. The failed component was on the discharge line of one of two reflux pumps.

The failure occurred on the discharge line of the pump that was not operating at the time.

         B.       The Explosion Led To A Shutdo`vn Of The Refining Complex Ana To PES's
                  Bankruptcy Filing.

                  1.         The Girard Point And Point Breeze Refining Facilities Operate
                             Interdependently.




                                                    21
 DOGS Dr227492.1 70753/001
                 Case 20-50454-KG          Doc 1   Filed 02/12/20   Page 22 of 44




       78.      As a result of the Explosion, the Girard Point refinery is inoperable and will

require an extensive t•ebuild. The Explosion left the Company significantly impaired, with only a

temporary ability to use the Point Breeze refinery to run off remaining inventories.

       79.       While the Girard Point and Point Breeze refineries have independent crude and

downstream processing units, they comprise a single refining complex and operate

interdependently. In practical terms, the Refining Complex's interconnectedness means that

breakdown of one of its various units can—and, in this case, did—produce severely negative

downstream effects, ultimately impacting the Company's Gross Refining Margin.

        80.      As a result of the Explosion, the Company announced that it would cease

operating the Refining Complex—after the run-off through the Point Breeze refinery of

remaining inventories, subject to available liquidity—until satisfactory arrangements can be

made with the Insurers to rebuild the damaged infrastructure and restart operations. Some

remaining hydrocarbons are still being removed from the Refinery Complex.

                 2.          The Explosion Left PES With Nn Choice But To Reenter Chapter ll.

        81.      The reduced capacity had a significant financial impact due to the high fixed cost

nature of the refining industry, and the obligations to operate the Refining Complex in a safe and

responsible manner would have cost the Company over $100 million within a few weeks. The

Company was thus left with little choice but to file another set of voluntary petitions with this

Court for relief under chapter 11 of the Bankruptcy Code, which it did on July 21, 2019.

        82.      On June 26, 2019, the Company informed approximately 1,025 employees of

upcoming reductions in the workforce via written notices issued pursuant to the Worker

Adjustment and Retraining Notification Act (the "WARN Act"). The Company's decision to

reduce its workforce was another unfortunate result of the unforeseeable explosion, and was

driven by the necessity to preserve liquidity until the Company recovers the insurance proceeds
                                                   22
DOGS DE:227492.1 70753/001
                  Case 20-50454-KG      Doc 1     Filed 02/12/20    Page 23 of 44




to which it is entitled and completes its reorganization or sale under the chapter 11 proceedings.

The Refinery Complex remains shut down as of the date of this filing, except for the removal of

remaining hydrocarbons.

        C.      PES's Covered Losses Will Likely exceed A Billion Dollars And 1VIay Exceed
                The $1.25 Billion Limit.

                 1.      The Explosion Caused Over $360 Million In Property Damage.

        83.      PES has retained industry-leading consultants to assist in the assessment of

physical damage and business interruption loss.

        84.      With respect to the property damage claim, the Company engaged Fluor

Corporation, one of the world's largest engineering and construction firms, to develop a "Class

4" Fire Damage Estimate (the "Fluor Rem") for the costs associated with the repair and

replacement of the property and facilities damaged in the explosion.

        85.      The Pluor Report was finalized on September 18, 2019. On September 20, 2019,

the Company sent a copy of the Fluor Report to Integra, the Insurers' claims adjuster. Fluor

revised its report on January 29, 2020 to account for additional information from the PES
                                                                                          its
inspection team regarding the scope of damage. With that additional detail, Fluor revised

estimate of the total replacement cost associated with fire damage from the Explosion from

approximately $365 million to approximately $361 million. The Company provided a copy of

the revised Fluor Report to Integra on February 5, 2020.

         86.      Fluor's engineering and project-management teams reviewed data collected by

PES's site team in concert with data that Fluor had previously collected for engineering work at

the Refining Complex. Fluor analyzed key components such as quantity development, labor

 costs, material costs, equipment costs, indirect costs, wage rates, taxes, escalation, and

 contingencies.

                                                  23
 DOGS DE227492.1 70753/001
                Case 20-50454-KG          Doc 1     Filed 02/12/20   Page 24 of 44




       87.      Fluor anchored its analysis in a conservative "Replace in Kind" philosophy, under

which Fluor modeled the cost of replacing precisely what was lost; put differently, the Fluor

Report includes no upgrades or debottlenecking. Nor does the Fluor Report include costs for

acceleration of engineering, procurement, fabrication, or construction.

       88.      In addition to the over $360 million in rebuilding costs, PES estimates that it will

incur many millions in losses covered under other Policy provisions. Fluor also concluded that

the rebuilding period would exceed the Policy's 24-month period of indemnity given the

extensive work required and the delay in the start of that work necessitated by the time required

to remove and neutralize the hydrofluoric acid from the damaged unit (during which period site

access was restricted by federal investigations).

                2.          The Explosion Has Also Caused Massive Business Interruption
                            Losses.

        89.     PES is using the same LP Model it has historically used to optimize its business

and accurately forecast which crude to purchase to calculate its business interruption losses. PES

retained BDO USA, LLP ("BDO"), a leading forensic accounting firm, to quantify the loss from

the interruption to PES's operations and to present those figures to the Insurers.

        90.     The Company has suffered hundreds of millions of dollars in business

interruption losses already, up to the time of this filing, and its business interruption losses will

likely exceed the Policy's aggregate limit by the end of the Policy's period of interruption.

        91.      The magnitude of the Company's business interruption loss is not news to the

Insurers. In 2018, the Company's insurance broker, Aon, provided the Insurers with a "Risk

Engineering Review For Insurance Purposes Of: Philadelphia Energy Solutions (PES)

Philadelphia Refinery," (the "Risk Review") attached as Exhibit 29. In the Risk Review, Aon

analyzed, among other things, the Company's business operations and risk exposures from an


                                                    24
DOCS D~:227492.170753/001
                 Case 20-50454-KG         Doc 1   Filed 02/12/20    Page 25 of 44




insurance coverage perspective, and explicitly addressed the prospect of business interruption

losses. See Ex. 29 at 72-90. The Company was in the midst of the 2018 Chapter 11 Cases when

Aon conducted the diligence that would ultimately produce the Risk Review. Despite the

Company's headwinds, Aon nevertheless estimated plausible business interruption losses of

more than $600 million for the Girard Point refinery alone in the event that a catastrophe led to a

shutdown of the facility. Id. at 80-86.

       92.       The Risk Review provided the Insurers with a basis for their own analysis of the

risks associated with insuring PES for an aggregate limit of $1.25 billion, which in turn

determined the premiums the Insurers charged PES as compensation for assuming those risks.

The Insurers were thus well aware that PES could face significant business interruption losses in

the event of a catastrophic event, even as the Company worked through its prior reorganization

in bankruptcy, and they extracted the price they saw fit for the Policies. The Insurers must now

fulfill their end ofthe bargain.

IV.     PES'S COVERAGE CLAIM AND THE INSURERS' RESPONSE

        93.       PES has diligently pursued the insurance recovery it is owed in the seven-plus

months following the Explosion. In that time, the Insurers have repeatedly delayed resolution of

the claim and advanced increasingly aggressive and indefensible coverage positions in an

attempt to avoid their clear coverage obligations.

        94.      PES notified the Insurers of the Explosion on June 21, 2019—the same day the

Explosion occurred. Shortly after receiving notice, the Insurers retained Integra as their claims

adjuster, along with a team of forensic accountants and other consultants.

        95.      PES has gone to great lengths to cooperate in the Insurers' adjustment of the

Company's property damage and business interruption losses. The Company has made its



                                                  25
noes vr:aa~49z.~ ~o~s3iooi
                  Case 20-50454-KG       Doc 1    Filed 02/12/20    Page 26 of 44




employees and consultants continuously available to the Insurers in the months following the

Explosion.

        96.      In addition to extensive day-to-day contact with the Insurers' retained

professionals, PES has hosted a series of meetings with the Insurers themselves. On August 13,

2019, PES and its consultants hosted the Insurers to provide an update on the status of its

investigation of the Explosion and a preliminary calculation of its losses, in hopes of paving the

way to a prompt resolution of the insurance claim.

        97.       Given the extensive physical damage that had already occurred and the fact that

the waiting period for business interruption loss was about to expire (making that loss

recoverable as well), at the August 13 meeting PES asked the Insurers for an advance payment

based on its losses to date—something that would have made a meaningful difference to PES's

immediate liquidity and ability to start on the path to recovery.

         98.      The Insurers agreed to pay only a fraction of PES's losses at the time, and only

after the entry of a stipulation binding PES's creditors. PES did not see a penny of that coverage

until September 19, 2019, and it took until October 24 to receive the entire amount. Adding

insult to injury, one of the Insurers' checks bounced, delaying PES's receipt of the full payment

for six days.

         99.      PES continued to cooperate. On August 29, 2019, PES and BDO met with the

Insurers' consultants again, to continue discussing the Company's LP Model and PES's business

interruption loss calculation. From September 10 to 12, 2019, the Company arranged for one of

the Insurers' consultants to witness metallurgical testing of the section of pipe that was suspected

of failure. During the same period, YES arranged meetings between the Insurers' consultants and

modeling specialists at Stanch & Co. ("Stanch") to provide the Insurers additional information




 DOCS D~:227492.] 70753/001
                   Case 20-50454-KG       Doc 1    Filed 02/12/20    Page 27 of 44




on the Company's LP Model and business interruption analysis. PES and BDO then met with

Integra and other Insurer consultants on September 13, 2019, to continue discussions about the

business interruption caused by the Explosion.

         100.     The Company set up a data room to share information and documents with the

Insurers and their consultants, giving access to dozens of individuals at the Insurers' request. To

date, the Company has responded to over two hundred separate requests from the Insurers and

uploaded more than 3,000 documents to the data room for the Insurers' review. The Company

continued to accommodate the Insurers' requests for information and access throughout 2019

with in-person meetings held on September 25, September 30, October 1, October 2, October 3,

November 20, December 3, December 4, and December 13, on top of nearly daily telephone

conferences.

         101.      On January 9, 2020, the Company held yet another onsite visit for the benefit of

the Insurers' consultants. There, Stanch provided detailed explanations of its inputs and edits to

the structure of the LP Model, and further discussed the Company's lookback process.

         102.      Unfortunately, PES's cooperation has not led to a prompt and efficient adjustment

of its insurance claim—and, more to the point, it has not led to prompt payment of the proceeds

the Insurers owe.

          103.     One of the new reasons that the Insurers have asserted for delaying payment of

the amounts that they owe is the pending Adversary Proceeding in this Court concerning priority

over any insurance proceeds recovered (the "Pendi~ Priority Dispute"). On November 11,

2019, more than four-and-a-half months into the "adjustment," the Insurers told PES that they

"cannot make any future payments without confirmation of how the payment can be made in




                                                   27
 ROCS DF,:227492.1 70753/001
                  Case 20-50454-KG       Doc 1     Filed 02/12/20    Page 28 of 44




consideration of the pending claims in the bankruptcy action." Exhibit 30, 11/11/19 F. Popko

Ltr. at 17.

         104.     The Insurers have failed to pay PES the property damage proceeds to which it is

entitled. The Insurers have paid just $65 million for the physical damage wrought by the

Explosion, and have not committed to paying anything more on account of estimated rebuild

costs. That amount falls woefully short of PES's entitlement to either the Actual Cash Value of

the damaged property or the floor set by the Policy's Stipulated Loss Value Clause. The Insurers

also have failed to reimburse the Company for any of the ancillary expenses it has incurred as a

result of the Explosion, such as fire brigade, demolition, and demurrage costs, which are

separately covered under the Policy.

         105.     The Insurers have similarly failed to honor their obligation to pay PES's "actual

loss sustained" under the Policy's business interruption coverage. PES has spent months

educating the Insurers and their consultants on its calculations, and has made every effort to

advance the process. PES has answered every question, but even now—five months and

counting after the expiration of the retention waiting period, with the refinery still completely

shut down—the Insurers have not paid a single dollar of business interruption loss.

         1 ~fi.   "1he Insurers recently told the Company that they hired a team of testifying

experts from Grant Thornton to "[a]dvise Insurers regarding the solvency of YES through the

claimed 24 month Period of Liability." Exhibit 31, ll/1/19 F. Popko Email. When PES

expressed concern that this was an irrelevant (and unfounded) detour that would do nothing to

advance the prompt payment of PES's losses, the Insurers replied that they would be relieved of

their coverage obligations if PES would have stopped operating the refinery even ifthe Explosion

never happened. Ex. 30, 1 1/1 1/19 F. Popko Ltr. at 16.




 DOCS_D~:227492.1 70753/001
                 Case 20-50454-KG       Doc 1    Filed 02/12/20     Page 29 of 44




       107.     The Insurers are grasping at straws to avoid their obligation to pay PES's "actual

loss sustained." PES was a going concern on June 21, 2019, and it would have continued

operations had it not been for the Explosion and firejust as refinery operations have existed at

the site since the 1800s despite ebbs and flows in the oil and gas markets. Indeed, even during

the 2018 Chapter 11 Cases, PES continued operating while it was in bankruptcy.

        108.    The Insurers' obligations under the business interruption coverage section of the

Policy have been triggered for months. The Insurers are required under the Policy to reimburse

PES's actual business interruption loss beginning on the day following the contractual waiting

period. Based on the LP Model, the Company has suffered hundreds of millions of dollars in

business interruption losses up to the time of this filing, and those losses will likely exceed the

Policy's aggregate limit by the end of the Policy's Period of Indemnity. Nevertheless, the

Insurers have yet to pay the Company one cent of coverage for its business interruption losses

following the Explosion.

        109.    At the meeting between the Company and the Insurers on October 3, 2019, the

Company made a request for a second payment of $334 million. The Insurers responded that, at

most, they would be willing to pay another $15 million in property damage coverage—but not a

penny of business interruption loss—after entry ~f a second stipulation with the Debtors'

stakeholders—again, just a fraction of the coverage they owe. Although the Insurers more

recently suggested a willingness to "provisionally" make a small "partial payment" on account of

the Company's business interruption losses, PES has received no such payment as of the date of

this Complaint and the Insurers have not committed to any timeline for making it, nor have they

informed the Company if any "strings" will be attached. The Company is doing all it can to

remain viable and to maximize value for its stakeholders through these chapter 11 cases, but,


                                                 29
DOCS DE227492.1 70753/001
                 Case 20-50454-KG         Doc 1    Filed 02/12/20   Page 30 of 44




when the party that holds the key to the Company's successful reorganization refuses even to

acknowledge its contractual obligations, the Company can do little but seek relief from this

Court.

         110.    Despite its best eflorts over the past six months, PAS has been unable to resolve

these coverage disputes. Its cooperation with the Insurers has not been reciprocated. The

Insurers have paid only a mere fraction of the $1 billion-plus in property damage and business

interruption losses covered under the Policy. The Company and its constituents deserve better

and deserve more, which has necessitated the filing of this Complaint.

                             COUNT I —DECLARATORY JUDGIVIENT

                             (Pertaining To The Pending Priority Dispute)

         1 11.   The Company incorporates by reference paragraphs 1 through 110 of its

Complaint as if fully set forth herein.

         1 12.   All conditions precedent to the Insurers' obligation to pay the property damage

and business interruption losses incurred by the Company as a result of the Explosion have been

met.

         113.    The Company paid all premiums owed under the Policy.

         1 14.   The Company performed any and all obligations that it has under the Policy,

including the extensive cooperation with the Insurers' adjustment process since the Explosion.

         1 15.   The Insurers have an obligation and/or duty to pay for the property damage and

business interruption losses incurred by the Company as a result of the Explosion.

         1 16.   As a direct and proximate result of the Insurers' breaches of their obligations

under the Policy, the Company has suffered, will suffer, or is continuing to suffer, damages,

costs, and other losses and have been or will be incurring damages in an amount to be proven.


                                                  30
ROCS DE:227492.1 70753/001
                  Case 20-50454-KG        Doc 1    Filed 02/12/20     Page 31 of 44




        117.     The Pending Priority Dispute does not excuse the Insurers' obligation to provide

the Company with the coverage it is owed, and does not constitute a reason to delay provision of

this coverage.

        1 18.    The facts set forth above demonstrate the existence of an actual, justiciable

controversy involving specific, adverse claims regarding the interpretation and effect of the

Policies and the rights and obligations of the parties under the Policies, which claims are ripe for

adjudication. All facts necessary for an adjudication of this dispute have occurred.

        1 19.     The prompt resolution of the Insurers' erroneous claim that the Pending Priority

Dispute allows them to withhold payment of the Company's losses will assist the parties in

determining the Insurers' obligations to the Company, particularly where, as here, the ability of

the Company to maximize value for all stakeholders in its chapter 11 restructuring depends on

resolution of this dispute.

                              COUNT II —DECLARATORY JUDGMENT

            (Incurred And Expected Property Damage And Ancillary Expense Losses)

         120.     The Company incorporates by reference paragraphs 1 through 119 of its

Complaint as if fully set forth herein.

         121.     Under the terms of the Policy, the Company is entitled to coverage for property

damage resulting from the Explosion. The Company has incurred and will continue to incur

property damage losses as a result of the Explosion.

         122.     Under the terms of the Policy, the Company is also entitled to coverage for certain

ancillary expenses resulting from the Explosion, such as fire brigade costs, demurrage, and claim

preparation expenses. The Company has incurred and will continue to incur such ancillary

expenses as a result of the Explosion.


                                                  31
DOCS DF.;227492.1 70753/001
                 Case 20-50454-KG         Doc 1    Filed 02/12/20     Page 32 of 44




        123.    All conditions precedent to the Insurers' obligation to pay the Company's

property damage and ancillary expense losses have been met.

        124.    The Company paid all premiums owed under the Policy.

        125.    The Company performed any and all obligations it has under the Policy.

        126.    Despite due and repeated demands, the Insurers have failed to pay what is owed

under the Policy for property damage losses suffered and ancillary expenses incurred as a direct

result of the Explosion.

        127.     As a direct and proximate result of the Insurers' breaches of their duties under the

Policy, the Company has suffered, will suffer, or is continuing to suffer, damages, costs, and

other losses and have been or will be incurring damages in an amount to be proven.

        128.     The facts set forth above demonstrate the existence of an actual, justiciable

controversy involving specific, adverse claims regarding the interpretation and effect of the

Policies and the rights and obligations of the parties under the Policies, which claims are ripe for

adjudication. All facts necessary for an adjudication of this dispute have occurred.

        129.     The prompt resolution of the competing claims regarding coverage For the

Company's property damage losses will assist the parties in determining their respective rights

and obligations, particularly where, as here, the ability of the Company to maximize value for all

stakeholders in its chapter 11 restructuring depends on resolution of this dispute.

                            COUNT III —BREACH OF CONTRACT

                    (Incurred Property Damage And Ancillary Expense Losses)

        130.     The Company incorporates by reference paragraphs 1 through 129 of its

Complaint as if fully set forth herein.




                                                  32
DOCS DE227492.1 70753/001
                 Case 20-50454-KG         Doc 1   Filed 02/12/20    Page 33 of 44




          131.   All conditions precedent to the Insurers' obligation to pay the property damage

losses and ancillary expenses incurred by the Company as a result of the Explosion have been

met.

          132.   The Company paid all premiums owed under the Policy.

          133.   The Company performed any and all obligations that it has under the Policy.

          134.   The Insurers have an obligation and/or duty to pay for the property damage losses

and ancillary expenses incurred by the Company as a result of the Explosion.

          135.   The Insurers breached their obligation and/or duty to pay for the property damage

losses and ancillary expenses incurred by the Company as a result of the Explosion by refusing to

pay the full extent of the Company's losses.

          136.   As a result of the Insurers' breach of their obligation and/or duty to pay for

property damage and ancillary expenses incurred by the Company as a result of the Explosion,

the Company has incurred damages in the form of legal fees and expenses, both present and

future.

          137.   The Insurers have failed to honor their contractual obligation to pay for property

damage losses and ancillary expenses incurred by the Company as a result of the explosion.

                            COUNT IV —DECLARATORY JUDGII~IENT

                       (Incurred And Expected Business Interruption bosses)

          138.   The Company incorporates by reference paragraphs 1 through. 137 of its

Complaint as if fully set forth herein.

          139.   Under the terms of the Policy, the Company is entitled to coverage for business

interruption caused by the Explosion. The Company has suffered and will continued to suffer

business interruption losses as a result of the Explosion.


                                                  33
DOGS DE227492.1 70753/001
                 Case 20-50454-KG         Doc 1    Filed 02/12/20     Page 34 of 44




        140.    All conditions precedent to the Insurers' obligation to pay the Company's

business interruption losses have been met.

        141.    The Company paid all premiums owed under the Policy.

        142.    The Company performed any and all obligations it has under the Policy.

        143.     Despite due and repeated demands, the Insurers have failed to pay what is owed

under the Policy for Business Interruption losses.

        144.     As a direct and proximate result of the Insurers' breaches of their duties under the

Policy, the Company has suffered, will suffer, or is continuing to suffer, damages, costs, and

other losses and have been or will be incurring damages in an amount to be proven.

        145.     The facts set forth above demonstrate the existence of an actual, justiciable

controversy involving specific, adverse claims regarding the interpretation and effect of the

Policies and the rights and obligations of the parties under the Policies, which claims are ripe for

adjudication. All facts necessary for an adjudication of this dispute have occurred.

        146.     The prompt resolution of the competing claims regarding coverage for the

Company's business interruption losses will assist the parties in determining their respective

rights and obligations, particularly where, as here, the ability of the Company to maximize value

fir all stakeholders in its chapter 11 restructuring depends on resolution of this dispute.

                             COUNT V —BREACH OF CONTRACT

                              (Incurred Business Interruption Losses)

         147.    The Company incorporates by reference paragraphs 1 through 146 of its

Complaint as if fully set forth herein.

         148.    All conditions precedent to the Insurers' obligation to pay the business

interruption losses incurred by the Company as a result of the Explosion have been met.

         149.    The Company paid all premiums owed under the Policy.


DOCS DE.227492.1 70753/001
                 Case 20-50454-KG         Doc 1   Filed 02/12/20     Page 35 of 44




        150.     The Company performed any and all obligations it has under the Policy.

        151.     Insurers have an obligation and/or duty to pay for the business interruption losses

incurred by the Company as a result of the Explosion.

        152.     The Insurers breached their obligation and/or duty to pay for the business

interruption losses incurred by the Company as a result of the Explosion by failing to provide any

coverage.

        153.     As a result of the Insurers' breach of their obligation and/or duty to pay for

business interruption losses incurred by the Company as a result of the Explosion, the Company

has incurred damages in the form of legal fees and expenses, both present and future.

        154.     The Insurers have failed to honor their contractual obligation to pay for business

interruption losses incurred by the Company as a result of the Explosion.

                    COUNT VI —BREACH OF THE IMPLIED COVENANT
                         OF GOOD FAITH AND FAIR DEALING

                                   (Property Damage Coverage)

        155.     The Company incorporates by reference paragraphs 1 through 154 of its

Complaint as if fully set forth herein.

         156.    All conditions precedent to the Insurers' obligation to pay the property damage

losses incurred by the Company as a result of the Explosion have been met.

        157.     The Company paid all premiums owed under the Policy.

         158.    The Company performed any and all obligations that it has under the Policy.

         159.    The Insurers have an obligation and/or duty to pay for the property damage losses

incurred by the Company as a result of the Explosion.

         160.    New York law imposes on the Insurers an implied covenant of good faith and fair

dealing in the Policy. This covenant operates to prevent a party from taking any action that

                                                  35
DOGS DE:227492.1 70753/001
                 Case 20-50454-KG       Doc 1     Filed 02/12/20    Page 36 of 44




would deprive the other of the benefits of the contract or to cause undue hardship or harm to the

other party. In insurance contracts, this covenant requires Insurers to investigate in good faith

and pay covered claims.

        161.     By their actions, as set forth herein, the Insurers have breached the implied

covenant of good faith and fair dealing in one or more of the following ways: (1) by arbitrarily,

and with reckless disregard for the rights of the Company, conditioning any payment under the

property damage policy on resolution of the Pending Priority Dispute; (2) by unreasonably,

recklessly, knowingly, intentionally, or maliciously delaying payment of the Company's

property damage losses; (3) by arbitrarily, and with reckless disregard for the rights of the

Company, refusing to effectuate prompt, fair, and equitable payment of the Company's property

damage losses; (4) by ignoring the voluminous documentation provided by the Company

demonstrating the nature, extent, and cause of property damage;(5) by unreasonably, recklessly,

knowingly, intentionally, or maliciously refusing advances on the Company's accrued property

damage losses;(6) by intentionally exploiting the Company's lack of liquidity in order to impede

the Company's pursuit of the coverage it was owed; and (7) by forcing the Company to sue for

coverage.

         162.    As a result of the Insurers' breach of the implied covenant of good faith and fair

dealing, the Company has incurred damages in an amount to be determined at trial.

         1 h3.   The Company is entitled to consequential damages flowing from the Insurers'

violation of the implied covenant of good faith and fair dealing including, without limitation,

legal fees, engineering fees, contractor fees and costs, monitoring equipment, demolition and

debris removal costs, fire-brigade fees, hydrofluoric acid inventory costs, claim-preparation

expenses, increased fees and costs associated with the Company's bankruptcy proceedings, and




DOGS DEi227492.1 70753/001
                Case 20-50454-KG          Doc 1   Filed 02/12/20   Page 37 of 44




attorneys' fees, costs, and disbursements incurred by the Company in enforcing its rights as a

consequence of the Insurers' bad faith conduct.

        164.    The Insurers' breach of the implied covenant of good faith and fair dealing has

proximately caused and is proximately causing the consequential damages sustained by the

Company.

        165.    Consequential damages for breach of the implied covenant of good faith and fair

dealing in the Policy were reasonably contemplated by the Company and the Insurers at the time

they entered into the Policy.

        166.    The conduct by the Insurers that breached the covenant of good faith and fair

dealing evinces such bad faith that no reasonable insurer would, in these circumstances, be

expected to engage in such conduct.

        167.    The Insurers have failed to honor their covenant of good faith and fair dealing

with respect to investigating and paying the Company's property damage claim as a result of the

Explosion.

                  COUNT VII —BREACH OF THE IMPLIED COVENANT
                        OF GOOD FAITH AND FAIR DEALING

                                (Business Interruption Coverage)

        168.     The Company incorporates by reference paragraphs 1 through 167 of its

Complaint as if fully set forth herein.

        169.     All conditions precedent to the Insurers' obligation to pay the business

interruption losses incurred by the Company as a result of the Explosion have been met.

        170.     The Company paid all premiums owed under• the Policy.

        171.     The Company performed any and all obligations that it has under the Policy.




                                                  37
DOGS DF227492.1 70753/001
                 Case 20-50454-KG       Doc 1    Filed 02/12/20     Page 38 of 44




        172.    The Insurers have an obligation and/or duty to pay for the business interruption

losses incurred by the Company as a result of the Explosion.

        173.    New York law imposes on the Insurers an implied covenant of good faith and fair

dealing in the Policy. This covenant operates to prevent a party from taking any action that

would deprive the other of the benefits of the contract or to cause undue hardship or harm to the

other party. In insurance contracts, this covenant requires Insurers to investigate in good faith

and pay covered claims.

        174.     By their actions, as set forth herein, the Insurers have breached the implied

covenant of good faith and fair dealing in one or more of the following ways: (1) by arbitrarily,

and with reckless disregard for the rights of the Company, conditioning any payment under the

business interruption policy on resolution of the Pending Priority Dispute;(2) by unreasonably,

recklessly, knowingly, intentionally, or maliciously taking the position that the Company has no

business interruption losses at all based on the false claim that the Company would have stopped

operating the refinery even if the Explosion never occurred;(3) by arbitrarily, and with reckless

disregard for the rights of the Company, refusing to effectuate prompt, fair, and equitable

payment of the Company's business interruption losses; (4) by ignoring the voluminous

d~~umentation provided by the Company demonstrating the nature, extent, and cause of business

interruption; (5) by unreasonably, recklessly, knowingly, intentionally, or maliciously refusing

partial payments on the Company's accrued business interruption losses; (6) by intentionally

exploiting the Company's lack of liquidity in order to impede the Company's pursuit of the

coverage it was owed; and (7) by forcing the Company to sue for coverage.


         175.    As a result of the Insurers' breach of the implied covenant of good faith and fair

dealing, the Company has incurred damages in an amount to be determined at trial.




Docs_DE:aa~4~a.1 ~o~s~iool
                 Case 20-50454-KG       Doc 1    Filed 02/12/20   Page 39 of 44




        176.    The Company is entitled to consequential damages flowing from the Insurers'

violation of the implied covenant of good faith and fair dealing including, without limitation,

additional business interruption the Company has suffered while awaiting payment of its claims,

legal fees, contractor fees and costs, claim-preparation expenses, increased fees and costs

associated with the Company's bankruptcy proceedings, and attorneys' fees, costs, and

disbursements incurred by the Company in enforcing its rights as a consequence of the Insurers'

bad faith conduct.

        177.    The Insurers' breach of the implied covenant of good faith and fair dealing has

proximately caused and is proximately causing the consequential damages sustained by the

Company.

        178.     Consequential damages for breach of the implied covenant of good faith and fair

dealing in the Policy were reasonably contemplated by the Company and the Insurers at the time

they entered into the Policy.

        179.     The conduct by the Insurers that breached the covenant of good faith and fair

dealing evinces such bad faith that no reasonable insurer would, in these circumstances, be

expected to engage in such conduct.

        180.     The Insurers have failed to honor their covenant of good faith and fair dealing

with respect to investigating and paying the Company's business interruption claim as a result of

the Explosion.

                                    PRAYERS FOR RELIEF

        WHEREFORE, the Company demands judgment in its favor and against Defendant

Insurers as follows:

        (1)       With respect to Count I:



                                                39
ROCS DE227492.1 70753/001
                 Case 20-50454-KG        Doc 1   Filed 02/12/20    Page 40 of 44




             (a) Declaring that the Pending Priority Dispute does not excuse the Defendants'

 coverage obligations or justify delaying payment of the Company's property and business

 interruption losses under the Policy;

             (b) Awarding money damages, together with prejudgment and postjudgment
interest;

              (c) Awarding costs of suit;

             (d) Awarding counsel fees; and

             (e) Awarding such other.and further relief as the Court may deem just and proper.


        (2)        With respect to Count II:

             (a) Declaring that Plaintiffs' property damage losses and ancillary expenses

 incurred as a result of the Explosion are covered under the Policy;


             (b) Declaring and adjudging the rights and obligations of the parties under the

 Policy with respect to ancillary expenses and property damage losses, as such losses are

 described in Section I of the Policy, resulting from the Explosion;

             (c) Awarding money damages, together with prejudgment and post-judgment

interest;

               (d) Awarding costs of suit;

             (~) Awarding counsel fees; and

             (~ Awarding such other and further relief as the Court may deem just and proper.


         (3)       With respect to Count III:

             (a) Awarding money damages against the Insurers in an amount to be determined

 at trial, plus any additional amounts that may become due and owing, together with

 prejudgment and postjudgment interest;

             (b) Awarding costs of suit;

             (c) Awarding counsel fees; and

                                                 ,~
DOCS DE:227492.1 70753/001
                 Case 20-50454-KG       Doc 1    Filed 02/12/20     Page 41 of 44




             (d) Awarding such other and further relief as the Court may deem just and proper.


        (4)       With respect to Count IV:

             (a) Declaring that Plaintiffs' business interruption losses as a result of the

 Explosion are covered under the Policy;

             (b) Declaring and adjudging the rights and obligations of the parties under the

 Policy with respect to business interruption losses, as such losses are described in Section II of

 the Policy, resulting from the Explosion;

             (c) Awarding money damages, together with prejudgment and postjudgment

interest;

              (d) Awarding costs of suit;

             (e) Awarding counsel fees; and

             (fl Awarding such other and further relief as the Court may deem just and proper.


        (5)        With respect to Count V:

             (a) Awarding money damages against the Insurers in an amount to be determined

 at trial, plus any additional amounts that may become due and owing, together with

 prejudgment and post-judgment interest;

             (b) Awarding costs of suit;

             (c) Awarding counsel fees; and

             (d) Awarding such other and further relief as the Court may deem just and proper.


         (6)       With respect to Count VI:

             (a) Awarding consequential money damages against the Insurers in an amount to

 be determined at trial, plus any additional amounts that may become due and owing, together

 with prejudgment and postjudgment interest;

              (b) Awarding costs of suit;


                                                 41
DOCS DE:227492.1 70753/001
                 Case 20-50454-KG       Doc 1    Filed 02/12/20    Page 42 of 44




             (c) Awarding counsel fees; and

            (d) Awarding such other and further relief as the Court may deem just and proper.


        (7)       With respect to Count VII:

            (a) Awarding consequential money damages against the Insurers in an amount to

be determined at trial, plus any additional amounts that may become due and owing, together

with prejudgment and postjudgment interest;

             (b) Awarding costs of suit;

             (c) Awarding counsel fees; and

             (d) Awarding such other and further relief as the Court may deem just and proper.




                                                42
DOGS DE:227492.1 70753/001
             Case 20-50454-KG   Doc 1   Filed 02/12/20   Page 43 of 44




Dated: February 12, 2020   /s/Laura Davis Jones
Wilmington, Delaware       Laura Davis Jones(DE Bar No. 2436)
                           James E. O'Neill(DE Bar No. 4042)
                           Peter J. Keane(DE Bar No. 5503)
                           PACHULSKI STANG ZIEHL &JONES LLP
                           919 North Market Street, 17th Floor
                           P.O. Box 8705
                           Wilmington, Delaware 19899-8705 (Courier 19801)
                           Telephone: (302)652-4100
                           Facsimile:    (302)652-4400
                           Email:        ljones@pszjlaw.com
                                         joneill@pszjlaw.com
                                         pkeane@pszjlaw.com
                           - and-
                           Edward O. Sassower, P.C.
                           Steven N. Serajeddini (admitted pNo hac vice)
                           Matthew C. Fagen (admitted pro hac vice)
                           KIRKLAND & ~LLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone: (212)446-4800
                           Facsimile:    (212)446-4900
                           Email:        edward.sassower@kirkland.com
                                         Steven.serajeddini@kirkland.com
                                          matthew.fagen@kirkland.com

                           Andrew A. Kassof, P.C.(pro hac vice admission pending)
                           Nader R. Boulos, P.C.(pNo hac vzce admission pending)
                           Michael B. Slade (admitted pro hac vice)
                           William T. Pruitt(pro hac vice admission pending)
                           Whitney L. Becker (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 N. LaSalle
                           Chicago, Illinois 60654
                           Telephone: (312) 862-2000
                           Facsimile: (312) 862-2200
                           Email:        andrew.kassof@kirkland.com
                                         nader.boulos@kirkland.com
                                          michael.Slade@kirkland.com
                                         william.pruitt@kirkland.coin
                                          whitney.becker@icirkland.com

                           Co-Counsel to the Debtors and Debtors in Possession


                                        43
                 Case 20-50454-KG   Doc 1   Filed 02/12/20   Page 44 of 44




                              Robin Cohen (pro hac vice forthcoming)
                              Kenneth H. Frenchman (pro hac vice Forthcoming)
                              iVICKOOL SMITH
                              One Manhattan West
                              395 9th Avenue, 50th Floor
                              New York, NY 10001
                              Telephone: (212)402-9400
                              Facsimile: (212)402-9444
                              Email:       rcohen@mckoolsmith.com
                                           kfrenchman@mckoolsmith.com

                              OfCounsel to the Debtors and Debtors in Possession




DOGS DE:227492.1 70753/001
